Exhibit 10.4

THIS Assignment Agreement (the “Assignment”) is made on the 11th day of February
2004.


BETWEEN:

(1)     SOUTHERN CROSS TECHNOLOGIES LIMITED, a limited company incorporated in
Macau with its registered office situated 174, Rua de Pequim, 11 “A”, Kurong Fat
Commercial Centre, Macau (“Southern Cross”); and

(2)     TECH TEAM DEVELOPMENT LIMITED, a limited company incorporated in Hong
Kong with its registered office situated at 1703, Top Glory Tower, 262
Gloucester Road, Causeway Bay, Hong Kong (“Tech Team”).


WHEREAS:

(A)     Southern Cross (the distributor of Eco-Pro energy saver & the technology
partner of Tech Team) as the Seller has entered into a sales and maintenance
agreement with Macau Horse Racing Company, Limited (“MJC”) as the purchaser for
the sale and maintenance of 25 units of energy savers for lighting system at the
consideration of HK$1,680,000.00 payable by 48 monthly installments for the
purchase price and HK$576,000.00 payable by 72 monthly installments for the
maintenance fee, copies of which are annexed in Schedule herein (the
“Agreement”).

(B)     Southern Cross is desirous of transferring the contract including all
rights benefits advantages claims and demands of receiving payments under the
Sale and Maintenance Agreement to Tech Team in accordance to the terms and
conditions set our herein.


IT IS HEREBY AGREED AS FOLLOWS:

(1)     Southern Cross hereby transfer to Tech Team all rights benefits
advantages claims and demands whatever relating to the payment receivable from
MJC pursuant to the terms of the Sale and Maintenance Agreement.

In consideration of the said transfer by Southern Cross, Tech Team hereby agrees
to pay Southern Cross the sum of HK$730,000 being the costs of the energy
savers, installation, laboring and HK$523,528 as sales commission, and
undertakes the duties and liabilities under the Agreement.

(2)     The consideration to Southern Cross shall be paid in the following
non-refundable payments:

(a)     Within seven (7) days upon signing this agreement, pay to Southern Cross
the sum of HK$730,000 being the first payment.

(b)     Within fourteen (14) days upon the first payment completed, pay to
Southern Cross the sum of HK$523,528 being final payment.

--------------------------------------------------------------------------------

2

(3)     Upon the completion of the payment under Clause (3), Southern Cross
shall procure MJC to pay monthly of HK$35,000.00, totaling HK$1,680,000.00 and
the monthly payment of maintenance fee HK$8,000.00, totaling HK$576,000.00 to
the bank account as designated by Tech Team direct.

(4)     Tech Team shall continue to be solely responsible for the obligations
under the Warranty Period as set out of the Agreement to MJC.

(5)     Save and except the terms and conditions herein, Southern Cross’s
obligations to MJC under the Agreement will be transferred to Tech Team.

(6)     Without prejudice to any other rights or remedies which Tech Team may
have against Southern Cross, Southern Cross undertakes to indemnify Tech Team on
a full indemnity basis from and against:

(a)     any action, proceedings, claims or demands in any way connected with the
Agreements brought or threatened against Tech Team; and

(b)     any late or non-payments of monthly instalments by MJC.

(7)     This Agreement, including the Schedule contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written,
relating to the subject matter of this Agreement. No party has relied on any
representation or warranty made by any other party which is not contained in
this Agreement.

(8)     (a) Neither party shall disclose or otherwise reveal to any third party
the content and existence of this Agreement and the sale and maintenance
agreement without the prior written consent of the other party, such consent not
to be unreasonably withheld or delayed.

(b)     Notwithstanding the other provisions of this Clause, any party may
disclose the content and existence of this Agreement:-

(i)     to MJC if it defaults in making prompt monthly payment in accordance to
Clause 3 of this Agreement.

(ii)     to its professional advisers and auditors to the extent necessary for
the purpose of this Agreement, provided such persons have agreed to the
confidentiality obligations as set out in this Clause 9;

(iii)     if and to the extent the information has come into the public domain
through no fault of that party.

(c)     The restrictions contained in this Clause 9 shall apply without limit in
time.

(9)     The remedies provided in this Agreement shall be cumulative and in
addition to all other remedies available under this Agreement or otherwise
provided by law. Any delay by either party in exercising or failure to exercise,
any right or remedy or a waiver of any other rights or remedies and no single or
partial exercise of any rights or remedy under this Agreement or otherwise shall
prevent any further exercise of the right or remedy or the exercise of any other
right or remedy. Any wavier of a breach of any of the terms of this Agreement or
any default hereunder shall not be deemed to be a wavier of any subsequent
breach of default and shall in no way affect the other terms of this Agreement.

--------------------------------------------------------------------------------

3

(10)     This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party hereto
and delivered to the other parties, it being understood that the parties hereto
need not sign thee same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

(11)     In case any one or more of the provisions of this Agreement shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby.

(12)     This Agreement shall be governed by and construed and take effect in
accordance with the laws of Hong Kong. Each party hereby irrevocably submits to
the exclusive jurisdiction of the Hong Kong Courts.

SCHEDULE

Recital (A)
Copies of the Agreement

This agreement is signed by the following parties on 28 May 2003

Seller (“Party A”): Southern Cross Technologies Limited
Address: 11 Fl “A”, Rue de Pequim,
Kuong Fat Commercial Centre
Macau

Buyer (“Party B”): Macau Horse Racing Company Limited
Address: Hipodromo da Taipa
Macau

It is hereby agreed as follows:

1. Definition and Interpretation

1.1 In this agreement, unless the context otherwise requires:-

“Agreement” means this Service Agreement including its schedules as may be
amended from time to time;

“Business Day” means any day (other than a Saturday or a Sunday or a public
holiday) on which a local bank is open for business in Macau;

--------------------------------------------------------------------------------

4

“Energy Saver(s)” means the energy saver(s) described in Schedule I and includes
all accessories attached to it and all renewal and replacements of such
accessories from time to time;

“Service Period” means the first 48 (forty eight) months from the date of the
Commencement Date.

“HK$” means Hong Kong Dollars, the lawful currency of Hong Kong;

"Macau" means the Macau Special Administrative Region of the People's Republic
of China;

“Services” means the provision of energy efficiency and saving solutions
including the delivery and installation of Energy Saver;

“Premises” means the Party B’s address or designated place.

1.2 Unless a contrary intention appears in this Agreement:-

(a) person include any natural person, association, firm, corporation,
governmental authority and any entity whether or not a separate legal person;

(b) references to clauses and schedules, if any, are to clauses of and schedules
to this Agreement;

(c) the singular includes the plural and vice versa and the masculine gender
includes the feminine and neuter genders and vice versa;

(d) the headings are for reference only and should be ignored in construing this
Agreement.

2. Service Change of the Energy Saver(s)

2.1 Subject to the terms and conditions set out in this Agreement, Party A
agrees to provide the Services to Party B, and Party B agrees to pay the Monthly
Service Charge to Party A for the Services commencing on the date of completing
of the installation of the Energy Saver(s) at the Premises of Party B in
accordance with Clause 5.

2.2 The Monthly Service Charge for the Services shall be HK$35,000 payable by
Party B to Party A throughout the Service Period. Upon expiry of the Service
Period, the Service shall be extended for an additional period of 6 years and
the Monthly Service Charge shall be reduced to HK$8,000.

2.3 The first Monthly Service Charge shall be payable within 7 days from the
Commencement Date and each subsequent Monthly Service Charge shall be payable
within 7 days of the day corresponding to the Commencement Date in the
succeeding months.

--------------------------------------------------------------------------------

5

2.4 Interest at the rate of 1% per month shall be chargeable on any overdue
amount of the Monthly Service Charge up to but excluding the date of actual
payment of such overdue amount.

2.5 Failure to make any payment within 7 days of Party A’s demand shall
constitute a repudiatory breach of this agreement.

3. Title to Energy Saver

3.1 The Energy Saver hereby demised shall remain personal property and shall
continue in the ownership of Party A notwithstanding that the same may have been
affixed to any land or building. Party B shall be responsible for any damage
caused to any such land or building by the affixing of the goods thereto or the
removal of the goods therefrom (such affixing or removal be effected by Party A)
and shall indemnify Party A against any claim made in respect of such damage.

3.2 Party A may if it so desires place upon any part of the Energy Saver a name
plate (including any serial numbers) or any other method of identification
publicly proclaiming the Energy Saver.

4. Transfer of Ownership of the Energy Saver(s)

4.1 The ownership of the Energy Saver(s) shall be transferred automatically from
Party A to Party B upon the final payment of the Monthly Service Charge.

5. Delivery and Installation

5.1 Party A shall be responsible for the delivery and installation of the Energy
Saver(s) at the Installation Spot and shall ensure that the Energy Saver(s) is
delivered and installed in good working conditions and shall function properly.

5.2 Party A shall assign a team comprising engineers and/or technicians for the
installation and testing of the Energy Saver(s), which shall include, inter
alia, the following tasks;-

(a) installing and fixing the position of the Energy Saver(s); and

(b) modifying the existing electricity supply facilities and equipment at the
Premises so that the same may be compatible with the Energy Saver(s).

5.3 Party B will assist Party A in the installation of the Energy Saver(s) by
providing Party A on reasonable request such information concerning the
electricity supply and facilities of the Premises reasonably considered by Party
A to be necessary for the installation of the Energy Saver(s).

6. Insurance

6.1 Party A confirms that the Energy Saver(s) has been covered by insurance
against any loss or damage due to system failure with a maximum compensation of
US$1 million for each claim.

--------------------------------------------------------------------------------

6

7 Maintenance

7.1 Party A shall provide maintenance service to Party B during the Service
Period. Party A shall provide the following services to Party B free of charge:

(a) Party A shall repair and/or replace any damaged parts of the Energy Saver(s)
provided that the parts are damaged by normal operational condition; and

(b) Party A shall arrange for its technician team to conduct regular check on
the Energy Saver(s) at every 6 months intervals.

7.2 Notwithstanding Clause 6.1, Party A will charge Party B for maintenance
services provided by its technicians at the prevailing rates being offered to
Party A’s customers under the following circumstances:

(a) damage result from incorrect use of the Energy Saver(s) by Party B;

(b) the Energy Saver(s) has been modified by Party B without the approval of
Party A;

(c) damage to the Energy Saver(s) is due to transportation of the Energy
Saver(s) by Party B;

(d) damage is due to fire, flood, earthquake or other acts of God which are
beyond Party A’s control; or

(e) service for the appearance or external case of the Energy Saver(s).

7.3 The parties agree that the maintenance services provided by Party A under
Clause 7.1 does not cover damages to the Energy Saver(s) caused by improper
usage outside its designed specifications nor damages to Party B’s own equipment
resulting from such improper usage of the Energy Saver(s).

8. Representation and Warranties from Party A

8.1 Party A hereby represents, warrants and undertakes with Party B that each of
the warranties set out in this Clause 7.1 is true and accurate in all respects;

(a) Party A is duly incorporated and is validly existing under the laws of Macau
and has full power, authority and legal right to enter into this Agreement and
the performance of this Agreement by Party A shall not contravene any laws and
regulations of Macau;

(b) the use of the Energy Saver(s) at the Premises does not contravene any laws,
regulations or guidelines issued by the competent authorities or bodies
(including without limitation the company which supplies electricity to the
Premises) in Macau; and

--------------------------------------------------------------------------------

7

(c) the Insurance Policy is currently in full force and effect and all insurance
premium which are due has been paid.

8.2 Party A shall fully indemnify and keep Party B indemnified against all
actions, proceedings, claims, demands, costs, damages, penalties and expenses
(including without limitation legal costs on indemnity basis) whatsoever arising
as a result of Party A’s breach of any of the terms, representations and
warranties under this Agreement.

8.3 Party A hereby warrants that after installation of the Energy Savers, Party
B shall be able to achieve a minimum saving of HK$35,000 in monthly electricity
consumption.

9. Representations and Warranties From Party B

9.1 Party B shall throughout the Initial Service Period:-

(a) ensure that the Energy Savers are used in a skilful and proper manner and by
persons who are competent to use the same;

(b) permit Party A and any person authorized by him at all reasonable times to
enter upon the premises in which the Energy Saver are for the time being placed
or kept for the purpose of inspecting and examining the condition of the Energy
Saver;

(c) keep the Energy Saver at all times throughout the Service Period in the
possession and control of Party B and not remove the same from the installation
spot without the consent in writing of Party A;

(d) in the event of default by Party B hereunder pay to Party A all expenses
(including legal costs on a full indemnity basis) incurred by or on behalf of
Party A in ascertaining the whereabouts of taking possession of preserving
insuring and storing the Energy Saver and of any legal proceedings by or on
behalf of Party A to enforce the provisions of this Agreement.

10. Restriction on Alienation

10.1 Party B shall not within the Service Period

(a) sell, assign, sub-let, pledge, mortgage, charge incumber or part with
possession of, or otherwise deal with the Energy Saver are kept or enter into
any contract to do any of the aforesaid things without giving Party A at least
four weeks’ prior notice in writing and Party B shall in any event procure that
any such sale mortgage charge demise sub-lease or other disposition as the cause
may be is made subject to the right of the lessor to repossess the Energy Saver
at any time (whether or not the same or any part thereof shall have become
affixed to the said land or building) and for that purpose to enter upon such
land or building and sever any goods affixed thereto.

--------------------------------------------------------------------------------

8

11. Termination

Either Party shall be entitled to terminate this Agreement in the event of the
other Party fails to comply with any of the terms of this Agreement

12. No Waiver

12.1 No delay or failure on the part of the parties in exercising any right or
remedy under this Agreement shall impair the right or remedy or operate as or be
taken to be a waiver nor shall any single partial or defective exercise of any
such right or remedy preclude any other or further exercise under this Agreement
or that of any other right or remedy.

12.2 No purported waiver of any of the rights or powers of the parties shall be
valid unless it is made in writing and signed by its authorized representatives.

13. Partial Invalidity

13.1 If at any time any one or more of the provisions of this Agreement is or
becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction neither the legality, validity or enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provisions under the law of any other jurisdiction shall be in any way
affected or impaired as a result.

14. Variation

14.1 Any addition, deletion or amendment to any provision to or any right under
this Agreement shall be in writing and signed by the party or parties to be
bound.

15. Entire Agreement

15.1 Save and except otherwise agreed in writing, this Agreement contains the
entire understanding and agreement relating to the subject matters of this
Agreement and supersedes any previous representation, expression of intent or
agreement.

16. Notice

16.1 Any notice or other communication shall be deemed to have been received if
sent by facsimile, on the date of transmission; or if delivered personally, when
delivered; or if sent by post, 7 days if overseas and 48 hours if local after
the date of posting.

16.2 Reference in Clause 16.1 above to writing shall include a notice or
communication by facsimile.

17. Costs

17.1 Save as otherwise set out herein, each party shall bear its own costs and
expenses incurred in connection with this Agreement and the Leasing.

18. Law and Jurisdiction

18.1 This Agreement shall be governed by and construed in accordance with the
laws of Macau and the parties hereto irrevocably submit to the non-exclusive
jurisdiction of the Macau courts.

--------------------------------------------------------------------------------

9

Party A:
Southern Cross Technologies Limited Party B:
Macau Horse Racing Company Limited
______________________________
Name:
Position:
______________________________
Name:
Position:

Schedule 1

Eco-Pro Energy Saver(s)

No SAVER REF FLOODLIGHTS QTY SAVER CAPACITY, kVA 1 GS-1 39 120 2 GS-2 39 120 3
GS-3 31 100 4 GS-4 31 100 5 RC-1 26 80 6 RC-2 26 80 7 RC-3 15 50 8 RC-4 15 50 9
RC-5 31 100 10 RC-6 31 100 11 AD-1 28 90 12 TR-1 169 510 13 TR-2 127 380 14 TR-3
176 530 15 TR-4 136 410 16 OC-1 30 90 17 OC-2 30 90 18 OC-3 45 140 19 OC-4 33
100 20 OC-5 32 100 21 OC-6 45 140 22 OC-7 30 90 23 OC-8 32 100 24 OC-9 19 60 25
OC-10 19 60 TOTAL   235 790

--------------------------------------------------------------------------------

10

As witness the hands of the parties hereto the day and year first above written.

SIGNED BY Southern Cross by its authorized
Representative
/s/ signed
Holder of HKID No.

SIGNED BY Tech Team by its authorized
Representative

/s/ Bondy Tan
TAN Bondy Holder of HKID No.